145 F.3d 1339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward Michael O'BRIEN, Plaintiff-Appellant,v.ADOBE SYSTEMS, INC.; William R. Hambrecht, Defendants-Appellees.
No. 97-17390.
United States Court of Appeals, Ninth Circuit.
May 22, 1998.

Appeal from the United States District Court for the Eastern District of California.
Before: SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.
MEMORANDUM1
BURRELL, J., Presiding

Submitted May 14, 19982

1
Edward Michael O'Brien appeals pro se the district court's dismissal of his complaint alleging that software developer Adobe Systems, Inc. and William R. Hambrecht, Chairman of the Board of Hambrecht & Quist, Inc., committed various antitrust violations in the distribution of digital video editing computer software.


2
The district court dismissed the complaint on the ground that O'Brien lacked standing.  We affirm for the reasons set forth in the district court's Order filed October 22, 1997.


3
AFFIRMED.



1
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


2
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4